Title: To Thomas Jefferson from John Page, 22 September 1780
From: Page, John
To: Jefferson, Thomas



Dear Sir
Rosewell Sepr. the 22d. 1780.

The particular Attention paid by the Executive to my Recommendations, and Informations could not but be flattering to me, but the Manner in which you expressed your Approbation of them, in your last Letter, greatly abated the Satisfaction I should have felt. But, should I tell you what I felt and thought on reading your Letter, you might think me either captious or Hypocritical for I must confess, I was much disposed to qua[rrel] with you, for one of your Expressions, and to say in general, what might appear like Flattery, to you, and like mere Affectation of Modesty, of myself. I therefore think it best to suppress in a great Measure my Sentiments on that Occasion and shall only venture to say, that should you resign, you will give me great Uneasiness, and will greatly distress your Country. As to my succeeding you, if my Abilities  were ten times greater than my utmost Vanity can ever prompt me to suppose them, I could not think of it in the present Situation of my Affairs. Nearly 4½ Years total Neglect of my Affairs has rendered my Attention to them so indispensably necessary that my Patriotism can scarcely lead me to neglect them again even during the short Term of a Session of Assembly. I have however agreed to make this Sacrifice of my private Interest to the public Service and mean to serve my County in the next Assembly.
I find I was two or three Weeks too late in lodging my Information with you against our tardy Commissioners and Q. Masters; at least with Respect to the Grain Tax, for the grain, it seems, except a few Bushs. of Oats was delivered about 3 Weeks before the Date of my Letter. I wish I may have been a little more out with Respect to other Counties.
I really do believe that General Gates’s Conduct will not be judged of, in general, so impartially as could be wished; but I cannot conceive that it was prudent to push forward in quest of Provisions, unless he had an Army capable of holding the Country he was marching into against the Enemy, and of laying it under Contributions. For without a Defeat he might be reduced to the greatest Extremity, by only being prevented from getting Provisions and in Case of a Defeat, he must have been compelled to retreat to that very Country which he had quitted through Want of Provisions.
I sincerely wish the General may soon repair his late Losses, make amends for his Miscariage and reap all the Glory his utmost Ambition can desire. I am my dear Jefferson your sincere Friend and most obedt.

John Page

